 TRANSPORTATION REPAIR & SERVICE 107Transportation Repair & Service, Inc. and Automo-bile Mechanics Local No. 701, International As-sociation of Machinists & Aerospace Workers, AFL-CIO. Cases 13ŒCAŒ34794 and 13ŒRCŒ19517 April 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On September 5, 1997, Administrative Law Judge Ar-thur J. Amchan issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions, a supporting brief, and an answering brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions,1 cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified and set forth in full below.                                                                                                                                                         1 We deny the General Counsel™s request to disregard the Respon-dent™s exceptions.  2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the 8(a)(1) violations found by the judge, we find it un-necessary to rely on his distinction in finding that the Respondent threatened employees that it ﬁmightﬂ or ﬁwould be likelyﬂ to close the plant if the Union won the election, rather than that the Respondent threatened that it ﬁwouldﬂ close the plant.  We find that the Respon-dent™s statements constitute an unlawful threat of plant closure under either characterization.  3 The General Counsel, in his cross-exceptions, contends that the judge found certain violations of Sec. 8(a)(1) which he failed to include in his conclusions of law, recommended Order, and notice to employ-ees.  We find merit in this exception and have accordingly modified the judge™s Conclusions of Law, recommended Order, and notice to employees to reflect all the violations found in this case.  We have also modified the judge™s Conclusions of Law 5 to more accurately describe the Union™s objections to the election. We shall also modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 7 (1997).  Finally, the judge did not include broad injunctive cease-and-desist language in the recommended Order.  We conclude that the serious and pervasive nature of the Respondent™s unlawful conduct warrants the imposition of a broad cease-and-desist order.  Hickmott Foods, 242 NLRB 1357 (1979).  We shall modify the judge™s recom-mended Order accordingly.    After the judge™s decision issued in the instant case, the United States Court of Appeals for the Fourth Circuit denied enforcement of the bargaining order in Be-Lo Stores, 318 NLRB 1 (1995).  Be-Lo Stores v. NLRB, 126 F.3d 268 (1997).  We note, however, that the general propositions for which the judge cited the Board™s decision in Be-Lo Stores are not affected by the court™s denial of enforcement.  Be-Lo Stores, 126 F.3d at 275; and see Davis Supermarkets, 2 F.3d 1162, 1171 (D.C. Cir. 1993), enfg. 306 NLRB 426 (1992); Holly Farms Corp., 311 NLRB 273, 281 (1993), enfd. 48 F.3d 1360  (4th Cir. 1995); Justak Bros. v. NLRB, 664 F.2d 1074, 1081Œ1082 (7th Cir. 1981), enfg. 253 NLRB 1054 (1981).     AMENDED CONCLUSIONS OF LAW 1.  By threatening to close its facility; by threatening employees with wage reduction, loss of benefits, and reclassification; and by coercively interrogating employ-ees about their support for the Union, the Respondent has violated Section 8(a)(1) of the Act. 2.  By refusing to recognize and bargain collectively with the Union, the Respondent has violated Section 8(a)(1) and (5) of the Act.  3.  By discriminatorily discharging Edward Monreal, the Respondent has violated Section 8(a)(1) and (3) of the Act. 4.  By the above conduct, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the Act. 5.  The Union™s Objections 1, 2, and 3 parallel the threats set forth in Conclusion of Law No. 1, above, and are sustained.    ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Trans-portation Repair & Service, Inc., Cicero and Willow Springs, Illinois, its officers, agents, successors, and as-signs, shall   1.  Cease and desist from (a)  Discharging or otherwise discriminating against any employee for supporting Automobile Mechanics Local No. 701, or any other union. (b)  Coercively interrogating any employee about un-ion support or union activities.   (c)  Threatening to close its Willow Springs facility or terminate its contract with the railroad or to lay off em-ployees, or to reduce employees™ wages and benefits, or to reclassify employees.  (d)  Refusing to recognize and bargain collectively with Automobile Mechanics Local No. 701, International Association of Machinists & Aerospace Workers, AFLŒCIO, as the exclusive collective-bargaining representa-tive of the employees in the appropriate unit.   (e)  In any other manner interfering with, restraining, or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  On request, bargain with the Union as the exclu-sive representative of the employees in the following appropriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embody the understanding in a signed agreement:  All full-time and regular part-time journeymen and ap-prentice trailer mechanics and bodymen, tiremen and  328 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108mobile trailer repairmen employed by the Employer at 
its facility currently located at 7600 West Santa Fe 
Drive Hodgkins [Willow Springs] Illinois 60522; but 
excluding office clerical em
ployees, professional em-
ployees, managerial employees, guards and supervisors 
as defined in the Act. 
 (b)  Within 14 days from the date of this Order, offer 
Edward Monreal full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 

position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.    
(c)  Make Edward Monreal whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him in the manner set forth in the 

remedy section of the judge™s decision.     
(d)  Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful dis-
charge, and within 3 days thereafter notify Edward Mon-
real in writing that this has been done and that the dis-
charge will not be used against him in any way. 
(e)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order.   
(f)  Within 14 days after service by the Region, post at 
its Willow Springs, Illinois facility copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent's authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since November 1996. 
(g)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 (h)  I
T IS FURTHER ORDERED
 that the complaint is dis-
missed insofar as it alleges violations of the Act not spe-
cifically found. (i) IT IS FURTHER ORDERED
 that the Union™s Objections 
1, 2, and 3 are sustained and the election held January 28, 

1997, in Case 13ŒRCŒ19517, is set aside, and the peti-
tion is dismissed. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice
.  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT 
discharge or otherwise discriminate 
against any of you for supporting Automobile Mechanics 
Local No. 701 or any other union. 
WE WILL NOT coercively question you about your union 
support or activities. 
WE WILL NOT threaten to close the Willow Springs fa-
cility, terminate our contract
 with the railroad, lay-off 
employees or reduce their wages or benefits, or threaten 
to reclassify them, should they support or select the Un-
ion as the collective-bargaining representative.   
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-

teed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-

gaining unit: 
  All full-time and regular part-time journeymen and 

apprentice trailer mechanics and bodymen, tiremen and 
mobile trailer repairmen employed by us at our facility 
currently located at 7600 West Santa Fe Drive Hodg-
kins [Willow Springs] Illinois 60522; but excluding of-
fice clerical employees, pr
ofessional employees, mana-
gerial employees, guards and supervisors as defined in 
the Act. 
 WE WILL, within 14 days from the date of the Board™s 
Order, offer Edward Monrea
l full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
 TRANSPORTATION REPAIR & SERVICE 109WE WILL make Edward Monreal whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Edward Monreal, and 
WE WILL, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
TRANSPORTATION 
REPAIR & SERVICE, INC.  Sheryl Sternburg and Usha Dheenan, Esqs.
, for the General 
Counsel. Donald F. Peters Jr. and James G. Ciesil, Esqs. (Donald F. 
Peters, Jr
.), of Chicago, Illinois, for the Respondent.
 Joe Cooper, Grand Lodge Representative, of Des Plaines, Illi-
nois, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE ARTHUR J. A
MCHAN, Administrative Law Judge.  This case was tried in Chicago, Illinois, on June 9Œ11, 1997.  The charge 
was filed December 16, 1996, an
d was amended on February 3 
and 21, 1997.  The complaint was issued on February 28, 1997. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, repairs piggy-back truck 
trailers at its facility in Willow Springs, Illinois,
1 where it an-
nually received gross revenues 
in excess of $500,000, and per-
formed services valued in excess of $50,000 for customers 
which are directly engaged in interstate commerce.  The Re-
spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 Overview The Respondent, Transportation Repair & Service, Inc. 
(TRS) is owned by Thomas Swid
erski and has been in business for 12 years.  Its main offices are in Cicero, Illinois, where 50 
of its 75 employees work.  On June 1, 1996, TRS was awarded 
a contract to repair piggy-back 
truck trailers at the Burlington 
Northern-Santa Fe (the railroad) yard in Willow Springs, Illi-
nois.  The railroad provides Respondent with a building for its 
repair shop and Respondent provi
des labor, billed at $26 per 
hour, and parts, billed with a markup.  At Willow Springs, Re-

spondent does work exclusively for the railroad.  Approxi-
mately 25 employees worked for the Respondent at Willow 
Springs in the fall of 1996.  Most of these had not worked for 
TRS previously. 
                                                          
                                                           
1 The mailing address of the facility is Hodgkins, Illinois. 
In October 1996, mechanic Edward Monreal contacted 
David Mullin, an organizer for Automobile Mechanics Local 
701 to inquire about starting an organizing campaign.  Monreal 
passed out union authorization cards to 17 of the 25 employees 
in the bargaining unit.
2 3  He told each of them that the card was 
for representation and to get an election.  All 17 employees 
who took a card signed one. 
On December 13, 1996, Respondent received a letter from 
the Union stating that a majority of TRS employees at Willow 
Springs had authorized Local 701 as their bargaining represen-
tative.  A stipulated election agreement was entered into and on 
January 28, 1997, a secret ballo
t election was conducted for the 
following bargaining unit: 
 All full-time and regular part-time journeymen and apprentice 

trailer mechanics and bodymen, tiremen and mobile trailer re-
pairmen employed by the Employer at its facility currently lo-
cated at 7600 West Santa Fe Drive Hodgkins [Willow 
Springs] Illinois 60522; but excl
uding office cl
erical employ-
ees, professional employees, 
managerial employees, guards 
and supervisors as defined in the Act. 
 The Union lost the election 11 to 
8.  One ballot, that of John 
Leeper, was challenged by the Uni
on, which alleges that he is a supervisor, and was not counted.  Within a few days, the Union 
filed objections to the election,
 alleging that Respondent unlaw-
fully threatened to close the Willow Springs facility if the Un-
ion won the election.  It also alleged that TRS threatened em-
ployees with a loss in wages, and reclassification of their jobs if 
they selected the Union. 
Two days after the election, 
Harold Schneidewend, Respon-
dent™s operations ma
nager fired Ed Monreal, the principal un-
ion advocate, allegedly for putting earplugs in the gas tank of a 
ﬁspotterﬂ vehicle.  This machine is used to move trailers around the yard.  The General Counsel 
and the Union allege that Mon-
real™s termination was retaliator
y and thus in violation of Sec-
tion 8(a)(1) and (3) of the Act. 
Events prior to the election: the December 12 and 13, 1996 
meetings conducted
 by Thomas Swiderski
 The most important events l
eading to the January 28, 1997 
election were meetings on December 12 and 13, 1996, at which 
Respondent™s owner, Thomas Sw
iderski, addressed the Willow 
Springs mechanics.  On the afternoon of December 12, a meet-
ing was held for second shift em
ployees.  On the morning of 
December 13, a meeting was held for first and third shift em-

ployees.  There is general agre
ement among the witnesses that Swiderski said virtually the same things at both meetings.  
Eight employees indicated that Swiderski said that if the em-
ployees elected to unionize he would have to exercise his op-
tion to terminate his contract with the railroad.  Swiderski and 
operations manager Schneidewend 
deny that Swiderski said 
any such thing.  Swiderski testified that he explained to the 
employees that the operation at Willow Springs had only one 
 2 The General Counsel contends that John Leeper is a supervisor and 
therefore not properly included in the bargaining unit. 
3 Monreal gave each of the cards to his coworkers personally, except 
David Buechel (G.C. Exh. 13).  Monreal gave a card and a union book-
let to employee Kenneth Adair, w
ho gave it to Buechel™s brother.  
Adair received a card affixed with what he testified was Buechel™s 
signature and returned it to Monreal.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110customer and that he had a contract with the railroad by which 
it paid him $26 per hour for labor plus a mark-up on parts. 
Swiderski stated he told employees that if he requested a rate 
increase from the railroad, it ﬁw
ouldn™t go over very well.ﬂ  He 
confirms he informed the employees that both parties had a 

right to cancel the contract on 
30 days™ notice.  Schneidewend 
testified that Swiderski ﬁbasically told them that we had aŠwe 
went into the yard a low bid, and if they got in with high union 
wages, that it might put him [in] the predicament where being 
himself, TRS, or the Burlington Northern Santa Fe have a 30-day cancellation clause, if he coul
d not stay in business to make 
money, then he would have to 
give up his contract (Tr. 257).ﬂ 
The testimony of the eight employees is as follows: 
Ed Monreal testified that at the December 13 meeting, Swid-
erski said that if the Union was voted in, he would close the 
shop because he couldn™t afford the Union.  Monreal also said 
that Swiderski stated that wages would be lowered. 
 Joshua Honaker recalled Swiderski saying that if the Union 
was voted in he would close the shop. 
Adam Gilliland attended the December 12 meeting.  He re-
called Swiderski discussing his contract with the railroad and 
saying that if the shop unionized and the Union forced him to 

raise wages, the railroad would not ﬁgo for it.ﬂ  At the hearing 
in June 1996, Gilliland testified th
at Swiderski then stated that 
if the railroad did not go for it, it would give TRS 30 days to 

leave the shop.  However, in an affidavit given to the NLRB on 
March 20, 1997, Gilliland stated: 
 During the meeting I recall Swiderski explaining that Santa 
Fe and the Company had a contract that permitted him to 
spend so much per trailer and that he felt if the Union came in, 
the salaries would be too much.  Swiderski said if the Union-
came in, he was sorry but that he would have no choice but to 
close the doors and walk away 
from the contract because he 
could not afford that.  (G.C. Exh. 22.) 
 Juan Cano, attended both meetings.  Cano normally worked 
the first shift in December 1996, but attended the December 12 
meeting because he was working overtime.  Cano recalled 
Swiderski giving the same speech at both meetings.  Swiderski 
said he could not work with the Union and that if the employ-
ees selected it, he would close the shop and everybody would 
lose their jobs.  I consider Cano to be the single most credible 
witness who testified at the hear
ing.  He appears to have no 
animus toward TRS.  He still works for TRS at Willow Springs 
and was promoted to leadman sometime in 1997.  Moreover, he 
received a $1 per hour raise a fe
w weeks prior to the hearing. 
Cano, whose first language is Sp
anish, testified at times in 
Spanish through an interpreter and at other times in English. He 
appeared to speak and understand
 English quite well.  Although 
he testified that he was unabl
e to follow a heated discussion 
between Monreal and Swiderski at the December 13 meeting, I 
conclude that Cano was able to understand Swiderski™s speech 
and testified about it accurately. 
Victor Alvarez, Robert Levy, and Alfred Gonzalez also testi-
fied that Swiderski stated he would have to terminate his con-
tract and give up the Willow Springs shop if the Union won. 
Kenneth Adair recalled Swiderski saying that he couldn™t af-
ford to pay union wages and that if the employees ﬁpushed itﬂ 
he would exercise his 30-day te
rmination rights and close the 
shop.  From this testimony I conclude that Swiderski indicated to 
the employees that the likely re
sult of a union victory would be 
that he would exercise his cont
ract termination rights and close 
the Willow Springs facility.  While Monreal, Alvarez, Levy, 
and Adair have some degree of arguable bias against the Re-
spondent, Honaker, Cano, Gilliland, and Gonzalez do not.  I am 
not convinced that Swiderski stated that a union victory would 
automatically cause him to shut the facility because if he did so 
it would not make sense for him 
to predict (or threaten) other 
consequences, such as reduced 
wages and reclassification of 
employees. 
Other statements or actions alleged to 
have been taken            
by Respondent 
Ed Monreal alleges that on at least two occasions Operations 
Manager Schneidewend told him that Swiderski would close the doors at Willow Springs if employees selected the Union.  
On one occasion apparently in November, Schneidewend and 
John Leeper allegedly approached
 a group of employees in the 
lunchroom.  Monreal says Schne
idewend said that Swiderski 
would close the shop if the employ
ees voted in the Union.  He 
also says that Schneidewend stated that employees would lose 

wages and that shifts would change if the Union won.  Monreal 
also claims that John Leeper4 said that employees would lose 
their uniforms and bonuses if the Union was victorious.  
Schneidewend and Leeper deny saying any such things to em-
ployees.  Juan Cano and Robert Levy corroborated Monreal™s 
testimony.  I conclude that 
Schneidewend did tell employees 
that Swiderski might or would be 
likely to close the plant if the 
Union won.  As stated above, I 
find that he did not say that 
Swiderski would close the plant because the other statements 
attributed to him make no sense in this context.  If Swiderski 
was definitely closing the plant, 
there would be no wages to cut 
or shifts to change. 
Monreal also alleges that a few days before the employee 
meetings with Swiderski, Schneidewend told him that TRS 
would close the doors if the Union was successful in organizing 
the Willow Springs employees.  I credit this testimony gener-
ally but find that Schneidewend said something to the effect 
that TRS might or would likely close its doors if the Union 
won. Employees Ted Ruth and Mitch Goslinowski missed the em-
ployee meetings held by Swider
ski.  Afterward, Schneidewend 
described the meeting for them. 
 I conclude, for the reasons 
stated above, that he told them that Swiderski said he might 
close the shop if the Union was voted in.  He also told them that 
less experienced employees like themselves might be let go or 
                                                          
 4 Aside from Schneidewend, Leep
er was the only employee on the 
day shift who spent most of his time 
in the office.  Leeper is paid $12 
per hour, less than some of  the m
echanics.  He worked at Willow 
Springs for the contractor previous to TRS and was hired by Respon-
dent when they were awarded the cont
ract at this facility.  Seventy-five 
percent of his day was spent doing clerical duties, such as retrieving 
reports of damaged trailers from the railroad, writing out work orders, 
billing, and answering telephones.  Tw
enty-five percent of his time is 
spent moving trailers with the spo
tter vehicle and other manual labor.  
Leeper does not hire or fire employees or recommend such personnel 

actions.  He doesn™t give out discip
linary warnings or approve leave.  
He does not authorize overtime without checking with Schneidewend 

first.  Leeper assigns work to mech
anics if Schneidewend is not at the 
Willow Springs facility.  He also scrutinizes mechanics™ work at 
Schneidewend™s direction and co
mmunicates Schneidewend™s unhap-
piness with substandard work to employees.  For reasons stated below I 
conclude that Leeper was an agent of the Respondent in his communi-
cations with employees about th
e Union, but not a supervisor. 
 TRANSPORTATION REPAIR & SERVICE 111have their wages reduced.  Schneidewend also said employees 
might lose their end-of- the-year bonuses. 
Ruth was also visited at home by John Leeper, who asked 
him how he intended to vote in 
the election.  Ruth overheard 
Leeper on another occasion tell Mitchell Goslinowski that a 
union victory would result in the loss of bonuses and employee 
uniforms.5 Sometime in November, Harold Schneidewend asked Juan 
Cano if he had signed a union aut
horization card.  Cano replied 
in the negative although he had signed a card.  I credit this tes-

timony which is consistent with
 Schneidewend™s testimony that 
he asked employees if they were looking into a Union (Tr. 
298). Events leading to the discharge of Ed Monreal 
Respondent was well aware that 
Ed Monreal was one of, if 
not the most, active employee in the union organization drive.  

During the week of January 6, 1977, he represented the Union 
at a preelection conference with
 Respondent™s counsel.  More-
over, at the December 13 employee meeting, Monreal and 
Swiderski got into a heated argument, which ended in the two 
men screaming at each other.  When Swiderski asserted that he 
could not afford the Union, Monreal asked him what it cost to 
run the business.  Swiderski responded that if Monreal needed 
to know this he should come to his office.  Monreal asked why 
he couldn™t tell all the employees (Tr. 58, 258Œ259). 
Sometime between the December 13 meeting and Monreal™s 
termination, Harold Schneidewe
nd took photographs of trailers 
repaired by Monreal (Tr. 94Œ96).  Schneidewend testified: 
 It it™s bad workmanship or there™s improper workmanship, I™ll 

take pictures of it and I™ll put it in their personnel file.  It 
doesn™t  mean that I™m going to
 come up and give them a let-
ter for bad workmanship.  I try to keep records on employees™ 
work.  [Tr. 260.] 
 Schneidewend took no action on the basis of the photo-
graphs.  Indeed, he did not testify that there was anything 
wrong with the work performed by Monreal.  As there is no 
other evidence that the work photographed was done improp-
erly or that the work of ot
her employees wa
s photographed, I 
infer that the photographs were taken due to animus toward 

Monreal™s union activities and that Respondent was looking for 
a reason to discharge him. 
At the Willow Springs yard, Respondent uses a vehicle 
commonly called a spotter.  The s
potter is a tractor with a fifth 
hydraulic wheel that is used to 
move trailers in and out of the 
shop and around the yard.  Respondent has only one of these 
vehicles at Willow Springs.  The spotter is an old vehicle which 
broke down quite a few times in the winter of 1996Œ1997 (Tr. 335).  Sometime in mid-to-late January, a number of employees 
at the yard heard that while repairing the spotter, mechanic Ray 
Farrano found several earplugs in its gas tank.
6 On January 29, 1977, the day after the election, Gregory 
Wilson, a mechanic apprentice w
ho is also the stepson of John 
                                                          
                                                           
5 I find Ruth™s testimony credible.  Although he was fired in April or 
May 1997, his February 3, 1997 affidavit to the NLRB is consistent 
with his hearing testimony. 
6 Farrano did not testify at the hearing and thus the evidence con-
cerning the ear plugs found in the ta
nk is hearsay, except for the testi-
mony of Greg Wilson, which I discredit.  
Leeper,
7 told Harold Schneidewend that about a week or two 
earlier he saw Ed Monreal, on tw
o different occasions, put ear 
plugs in the gas tank of the spotter.  According to Wilson, on 
the morning of January 17, he had come into the shop to get his 
tools.  Monreal was working with mechanic Robert Levy.  
Monreal then put some earplugs in the spotter™s fuel tank say-

ing ﬁthis will clog the something. (Tr. 318).ﬂ  According to 
Wilson, Monreal then told him not to say anything. 
Wilson also testified that later the same day he came back 
into the shop and saw Monreal open a pack of earplugs and 
drop two more into the spotter™s fuel tank.  Wilson testified 
further that although Monreal di
dn™t say anything to him, Mon-
real saw him. 
Wilson asserts that he did not immediately inform Respon-
dent about this incident because he wasn™t sure the earplugs 
would damage the vehicle.  He testified that he decided to tell 
Schneidewend a week or so late
r, when he heard that Farrano 
had found the plugs in the gas tank.  He also testified that Janu-ary 29, 5the day he reported the incident was the day the spotter 
broke down.8 On January 29, Schneidewend asked Wilson to write out a 
statement concerning his observation of Monreal throwing 
earplugs into the gas tank.  The next day he asked Wilson to  
write the statement out again on a 
full-sized piece of paper.  On January 30, apparently after getting the second statement, 
Schneidewend asked Monreal if he 
put the earplugs in the fuel tank.  Monreal said that he did not and didn™t know who did.  
Moreover, Monreal said that if 
he wanted ﬁto take a spotter 
down, that he would know how to do it better than by putting 

earplugs in it (Tr. 263).ﬂ  Schne
idewend, apparently fired Mon-
real immediately before making any other inquiry regarding the 
incident (Tr. 263).
9  7 On January 17, Wilson worked as a mobile mechanic apprentice 
with Gary Sylvester.  As opposed to Monreal who worked inside the 
shop, Wilson and Sylvester rode around the yard repairing trailers that 
did not have to be brought into the shop.  Monreal was aware that Wil-

son was John Leeper™s stepson (Tr. 324). 
 8 Line 25 on Tr. P.319 should read:  ﬁA.  Of January.  Day it broke 
down.ﬂ  Rather than ﬁDave broke down.ﬂ  Wilson also testified that he 
talked to Gary Sylvester about 
whether he should tell Schneidewend 
about the ear plugs, a few minutes before doing so.  Sylvester was 
called as a witness by Respondent
 but was not asked any questions 
about discussing the ear plug incident with Wilson.  Robert Levy also 
testified that the spotter br
oke down on January 29 (Tr. 172). 
9 Schneidewend may have consulte
d with TRS President Swiderski 
before firing Monreal.  I find Schne
idewend™s testimony regarding his 
inquiry into Monreal™s culpability to 
be internally inconsistent and not 
credible.  It also appears to be inconsistent with Wilson™s testimony in 

that Schneidewend indicates that he was probably informed by Farrano 
that he found the earplugs several da
ys before terminating Monreal (Tr. 
285Œ286).  This is inconsistent with Wilson™s testimony that the spotter 
broke down on January 29, thus prompting him to come forward about 
Monreal the same day. 
The internal inconsistency of Schneidewend™s testimony concerns 
his conversations with Robert Levy, who according to Wilson saw 
Monreal put the first two ear plugs into the spotter™s gas tank.   On 
direct examination, Schneidewend tes
tified that he fired Monreal about 
noon on January 30, 1997.   Right af
terward, Schneidewend says Bob 
Levy approached him and told him 
that Monreal had ripped the wires 
out of Schneidwend™s forklift (Tr. 263Œ264).  He said nothing about 
talking to Levy before terminating 
Monreal.  On cross, he contended 
that he spoke to Levy about the earplugs before he fired Monreal and 
that Levy refused to give him a 
statement or say anything about the 
incident (Tr. 288).  It strikes me as
 very unlikely that Levy would, on 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112Analysis 
Respondent violated Section 8(
a)(1) in threatening employ-
ees with possible plant closure,
 reduction in wages, loss of 
benefits and reclassifi
cation.  Respondent al
so violated Section 8(a)(1) in interrogating employees about their support for the 
union. Statements made by Thomas Swiderski 
On December 12 and 13, Respondent™s president, Thomas 
Swiderski, violated Section 8(a)(1) in indicating to employees 
that a likely result of a union vi
ctory would be the termination 
of his contract with the railroad and the cessation of Respon-dent™s activities at Willow Springs.  An employer is free to 
make a prediction as to the prec
ise effect he believes unioniza-
tion will have on his company.  However, the prediction must 

be carefully phrased on the basis of objective fact to convey an 
employer™s belief as to demons
trably probable consequences 
beyond his control or to convey 
a management decision already 
arrived at to close the plant in ca
se of unionization.  If there is 
any implication that an employer may or may not take action 

solely on his own initiative, the statement is no longer a reason-
able prediction but a threat of retaliation.  Conveyance of an 
employer™s belief, that unionization will or may result in the 
closing of the plant, is not a statement of fact unless the eventu-
ality of closing is capable of proof, 
NLRB v. Gissel Packing 
Co., 395 U. S. 575, 618 (1969). 
Swiderski™s statements regarding the termination of Respon-
dent™s contract in the event of 
unionization were not predictions 
based on objective facts.  First, the unionization of the Willow 
Springs facility might not necessa
rily result in wage increases 
that would make Respondent™s operation unprofitable.  The 
Union might prove unsuccessful in achieving any wage in-
crease.  Moreover, Respondent made no showing regarding its 
profit margin at the facility or what magnitude of wage increase 
would make its Willow Springs operation unprofitable. 
Further, assuming that Respondent would have to ask the 
railroad for an increase in the contract price for labor, there is 

no evidence that the railroad would terminate Respondent™s 
contract.  The record is sile
nt regarding any conversations 
Swiderski may have had with railroad officials on this subject.  

It is possible that the next lowest bidder to TRS bid signifi-
cantly higher than Respondent.  
Thus, the railroad might be agreeable to an increase the labor charge paid to TRS. TRS™ 

labor charge might still be less than other potential contractors 
even if it raised wages.  Moreover, the railroad might deem 
TRS to be more reliable or prof
icient than other contractors, 
even if their services might be cheaper.  
In Crown Cork & Seal Co.,
 255 NLRB 14 (1981), enf
. 691 
F.2d 506 (9th Cir. 1982), the Bo
ard found similar statements violative of Section 8(a)(1).  In that case management told em-
ployees that if the Union ﬁgot in,ﬂ Pepsi Cola, the sole customer 

for its steel cans, would switch to less costly aluminum cans 
and the Company would be forced to shut down.  The Board 
found these statements were not based on objective facts.  It did 
not necessarily follow, said th
e Board, that a union election 
                                                                                            
 the same day, volunteer information 
about the forklift but refuse to 
corroborate Wilson about the earplugs.  Levy, who was fired by Re-
spondent in February 1997, testified that he did not see Monreal put 
earplugs in the spotter and that he did not see Monreal pull wires from a 

forklift.  Levy also denied that Monreal told him that he pulled out the 
forklift wires or that Levy told Schneidewend that Monreal had pulled 
these wires. victory 
per se
 would increase Respondent™s labor costs dispro-
portionately to Pepsi™s willingness to pay increased costs if 
passed on, or that Pepsi would discontinue purchasing the 
Company™s cans. 
Statements made by Harold Schneidewend 
The statements made by Operations Manager Schneidewend 
that Swiderski might close the Willow Springs facility also 
violated Section 8(a)(1), as di
d his statements predicting wage 
reductions, changes in employee
 shift assignments, loss of bo-
nuses and, layoffs of inexpe
rienced employees.  Schnei-
dewend™s inquiry to Juan Cano regarding his support for the 
Union violated the Act as well. 
 In the context of the other 
statements being made by mana
gement, such an inquiry was 
likely to restrain and interfere with employee™s Section 7 rights, 
Rossmore House, 
269 NLRB 1176 (1984).  The fact that Cano, 
who did not openly support the Un
ion and was apparently not 
known to be a union supporter, felt the need to give a false 
answer regarding his signing of the authorization card is a good 
indication of the coercive effect of the inquiry. 
Statements made by John Leeper 
I also conclude that Respondent violated the Act through 
John Leeper, who asked Ted Ruth how he intended to vote in 

the NLRB election and told em
ployees that a union victory 
might result in the loss of bonuses and uniforms.  I do not agree with the General Counsel that Leeper was a supervisor.  How-ever, I conclude that he was an agent of TRS when he made 
these statements and the inquiry 
to Ruth.  Additionally, those 
statements made by Leeper in Schneidewend™s presence were 
made with apparent authority from TRS.  
Section 2(11) of the Act defines 
a supervisor as an individual having authority to hire, transfer
, suspend, lay off, recall, pro-
mote, discharge, assign, reward
,or discipline other employees 
or having responsibility to direct them, or adjust their griev-
ances, or effectively to recommend such action.  However, 
possession of one or more of the stated powers does not convert 
an employee into a 2(11) supervisor unless the exercise of such 

authority is not of a merely rou
tine or clerical nature, but re-
quires the use of independent judgment, 
Adco Electric, 
307 NLRB 1113, 1120 (1992).  Leeper was Respondent™s office clerk.  His prioritization of work orders from the railroad and 
transmittal of these work orders to employees appears to be a 
routine, clerical task rather than one requiring the exercise of 
independent judgment.  Leeper did not hire, fire, or discipline 
employees.  He didn™t schedule ove
rtime or approve time off.  
Leeper on occasion suggested 
to Schneidewend that an em-
ployee should work overtime to finish repairing a trailer.  
Leeper is paid $12 per hour, less than many of the mechanics.  
Although Leeper was in charge of the Willow Springs facility 
in Schneidewend™s absence, he di
d not have the authority to act 
independently that would make him a supervisor. 
On the other hand, Schneidewend has asked Leeper to scru-
tinize the work of some mechanics and to tell them when their 
work is deficient (Tr. 283).  Due to this and the fact that em-
ployees were led to understand th
at Leeper was in charge at 
Willow Springs in Schneidewend™s absence, a number of em-
ployees considered Leeper to be their supervisor.  When Leeper 
spoke to employees, they could a
nd in fact did believe that he 
spoke for management.  Therefor
e I conclude that when mak-
ing predictions as to the consequences of a union victory or 
 TRANSPORTATION REPAIR & SERVICE 113making inquiries about employee sympathies, Leeper was an 
agent of TRS, 
Dentech Corp., 
294 NLRB 924 (1989).
10  Respondent violated Section 8(
a)(3) by discharging Edward 
Monreal on January 30, 1997 
In order to prove that an employer violated Section 8(a)(1) 
and (3) in terminating an empl
oyee, the General Counsel must 
show that union activity has been
 a substantial factor in the 
employer™s decision.  Then the 
burden of persuasion shifts to 
the employer to prove its affirma
tive defense that it would have 
taken the same action even if th
e employee had not engaged in 
union or other protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enf. 662 F.2d 899 (1st Cir. 1981). 
To establish discriminatory 
motivation the General Counsel 
generally must show union or 
other protected activity, em-
ployer knowledge of that activ
ity, animus or hostility toward-
that activity and a causally-rela
ted adverse personnel action.  
Inferences of knowledge,
11 animus
12 and discriminatory moti-
vation13 may be drawn from circumstantial evidence rather than 
from direct evidence. 
Edward Monreal was the principal union advocate among 
the TRS employees.  He distributed the authorization cards and 
openly challenged Company President Swiderski™s assertions 
that he could not afford the Union at the December 13 meet-
ing.14  I also infer that Swiderski and Schneidewend knew that 
Monreal attended the January 
6, 1997 preelection conference 
on behalf of the Union. 
Swiderski™s shouting match with
 Monreal, as well as the un-
satisfactorily explained photographi
ng of trailers repaired by 
Monreal, are direct evidence of animus on the part of TRS 

management toward his union ac
tivities.  Additionally, the 
timing of his discharge, just 2 
days after the election suggests 
retaliatory motivation.
15 I conclude that the General Counsel has established a prima 
facie case that Monreal was discharged in retaliation for his 
union activities in violation of 
Section 8(a)(1) and (3) of the 
                                                          
                                                           
10 The General Counsel also alleged that Respondent violated Sec. 
8(a)(1) through statements made by Gary Sylvester, a mobile mechanic, 
who was apparently opposed to the Union.  I find the General Counsel 
has not established that Sylvester was 
an agent of TRS or spoke with its 
apparent authority.  Although it was quite clear that Sylvester shared 
management™s views about unions, th
ere was no reason for employees 
to conclude that Sylvester spoke 
on management™s behalf, even though 
Schneidewend encouraged employees 
to talk to Sylvester about his 
experiences as a union member.  I find that Respondent™s suggestion to 
employees that they talk to Sylves
ter about unionization did not violate 
Sec. 8(a)(1).  I do not find that TR
S told Sylvester what to say to em-
ployees or that TRS had specific knowledge of what he would say.  I 
think it is obvious that Schneidew
end knew that Sylvester would en-
courage employees to vote against the Union. 
11 Flowers Baking Co
., 240 NLRB 870, 871 (1979). 
12 Washington Nursing Home
, 321 NLRB 366, 375 (1996). 
13 W. F. Bolin Co. v. NLRB, 
70 F.3d 863 (6th Cir. 1995). 
14 The Respondent also knew of Monreal™s support for the Union 
from stickers he displayed on his toolbox in the shop. 
15 The Respondent™s motivation for retaliation had not decreased by 
virtue of its victory in the NLRB election on January 28.  The Union 
filed its first unfair labor practice 
charge in this case on December 16, 
1996, alleging that TRS had threatened to close its facility and had 
interrogated employees as to union sympathies.  I infer that TRS antici-
pated that the Union would file objections to the election; indeed, it 
may have already been aware that these objections, which were re-
ceived by the NLRB on February 4,
 1997, were going to be filed. 
Act.  The question is therefor
e whether Respondent has rebut-
ted the prima facie case by establishing that it nondiscriminato-
rily discharged Monreal for putting earplugs into the gas tank 
of the spotter vehicle or because
 it believed he had done so.  I 
conclude that it has not re
butted the prima facie case. 
Although I have already indicated that I find Gregory Wil-
son™s testimony, that he saw Edward Monreal throw earplugs 
into the gas tank, to be not credible, the issue is whether Re-
spondent reasonably relied upon 
Wilson™s statements.  I con-
clude, that assuming Respondent did not already know Wil-
son™s story to be fabricated, it was not acting reasonably in 
firing Monreal on the basis of Wilson™s story. 
Wilson™s account of the earplug incident should have engen-
dered a great deal of skepticism
 on the part of Schneidewend.  
To the contrary, Schneidewend was all too eager to accept the 

story at face value.  Monreal, 
by mid-January 1997, could not 
have been unaware that TRS would welcome a reason to fire 
him.  While it is possible that 
he would be sufficiently fool-
hardy to sabotage a piece of equipment in front of another em-
ployee, it is highly unlikely.  It is even more unlikely that he 
would do so in front of Wilson. 
 Monreal would have no reason 
to believe that Wilson would keep
 his actions a secret.  There 
was no reason for Monreal to tr
ust Wilson not to tell anyone 
about the earplugs.  Monreal 
was aware that Wilson was the 
stepson of John Leeper, an employee generally regarded by the 
mechanics to be part of management. 
Finally, if Monreal was trying to sabotage the spotter, he 
should have expected management
 to discover the earplugs 
when the vehicle broke down.  He
 would also have to expect 
management and John Leeper to inquire into the circumstances 
of how the earplugs got into the spotter™s gas tank.  In such a 
scenario, it is unlikely that he 
would expect Wilson to keep his 
secret. 
Even if Schneidewend failed to give Monreal credit for any 
instincts for preserving his job, there are other aspects of Wil-

son™s story that would lead 
one to be skepticalŠunless one 
regarded it as a heaven-sent oppor
tunity to get rid of Monreal.  
If the spotter did not stop running for 12 days after Monreal put 

the earplugs in the gas tank, it would not be reasonable for Wil-
son or Schneidewend to assume th
at the plugs were responsible 
for the machine breaking down.  
As Wilson testified, the vehi-
cle broke down frequently.  It is unlikely that 12 days after 
seeing Monreal put earplugs in the gas tank, Wilson concluded 
that this caused the vehicle to stop running and that therefore he 
should report what he saw to Schneidewend. 
As to Respondent™s motivation, 
it is also noteworthy that it 
offered no evidence to establish that the spotter was inoperative 
on or about January 29, due to the fact that earplugs had been 
put in the gas tank.16  Indeed, it
 is questionable in the absence 
of testimony from Ray Farrano, whether this record contains 
substantial evidence that ear plugs were found in the tank.  In 
conclusion, TRS has not establis
hed that it would have fired 
Edward Monreal regardless of his union activity.  Therefore, 
his discharge violated Section 8(a)(1) and (3) of the Act. 
The Union represented a majority of bargaining unit em-
ployees when it requested recognition from TRS on December 
13, 1996, thus Respondent™s refusal since that date to bargain 
with the Union violates Section 8(a)(5).   TRS™ coercive con-
duct prevented the holding of a fair and free representation 
 16 The earplugs may have been made of
 styrofoam, which floats (Tr. 
341Œ342). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114election on January 28, 1997. An order requiring TRS to bar-
gain with the Union is the appropriate remedy for the violations 
that prevented a fair and free representation election. 
At the time it requested recognition from TRS the Union had 
obtained valid authorization card from 17 of the 25 bargaining 
unit employees.  Since the Union enjoyed majority support, 
TRS has violated Section 8(a)(5
) since December 13, 1996, in refusing to recognize and bargain with the Union.  
The predictions made by Swiderski and repeated by Schnei-
dewend as to the possibility that TRS would terminate its con-
tract at Willow Springs, together with the other aforementioned 
8(a)(1) violations made it impos
sible to conduct a fair and free 
representation election on January
 28, 1997.  These violations 
and the discriminatory discharg
e of Edward Monreal make the 
possibility of erasing the effects of past unfair labor practices 

and ensuring a fair rerun election slight.  Therefore, as dis-
cussed more fully below, the Union™s objections to the election 
are sustained, the results must 
be set aside, and Respondent is 
ordered to recognize and, on request, bargain with the Union.  
Under NLRB v. Gissel Packing Co., 
395 U.S. 575 (1969), 
there are two categories of cases in which the Board may issue 
a bargaining order.  ﬁCategory Iﬂ cases are those marked by 
outrageous and pervasive unfair la
bor practices.  ﬁCategory IIﬂ 
cases are less extraordinary cases marked by less pervasive 
practices which still have the tendency to undermine majority 
strength and impede the election process. 
 I conclude that a bargaining order is appropriate in the in-
stant case on the basis of the ﬁCategory IIﬂ criteria.  Therefore, 
I find it unnecessary to determine 
whether TRS™ violations rise 
to the level of ﬁCategory I.ﬂ  To warrant the issuance of a bar-
gaining order in ﬁCategory IIﬂ 
cases, (1) the union must have had majority support within the 
bargaining unit at some time; 
(2) the employer™s unfair labor practices must have had the 
tendency to undermine majority 
strength and impede the elec-
tion process; and (3) the possibility of erasing the effects of past 

unfair labor practices and ensuring a fair rerun election by use 

of traditional remedies is sli
ght, and the once expressed senti-
ment in favor of the union would be better protected by a bar-

gaining order, 
Be-Lo Stores, 318 NLRB 1, 12 (1995).
 The Respondent does not seriousl
y contest the fact that the 
Union had support of a majority of the bargaining unit employ-
ees in mid-December 1996.  Ed Monreal obtained signed au-
thorization cards from 17 of the 25 unit employees.  He told 
each one the card was to get representation and an election.  
Respondent objected to receipt into evidence of only two of the 
cards.  Only with respect to the card of David Buechel is there 
any question as to its authenticity (see fn. 3). 
There can also be little dispute whether the unfair labor prac-
tices that I have found were committed by TRS tended to un-
dermine the Union™s majority strength and impeded the election 
process.  Obviously, if employees were led to believe that there 
was a good chance they would lose their jobs if the Union won, 
they would be less inclined to vote for union representation.  
Moreover, the Union™
s majority was undermined by the sugges-
tions made by  management to
 the less experienced employees 
that they would be most likely 
to suffer a job loss, wage reduc-
tion, or change in working conditions. 
The key issue regarding issuance of a bargaining order is 
whether the effects of the unfair labor practices can be erased 
by remedies short of a bargaining order so that a fair rerun elec-
tion can be conducted.  In determining whether these ﬁtradi-
tionalﬂ remedies will suffice, the Board examines the nature 
and persuasiveness of the employer™s practices.   An examina-
tion of the persuasiveness includ
es consideration of the number of employees affected by the violations, the size of the unit, the 

extent of dissemination among the work force, and the identity 
of the perpetrator of the unfair labor practices, 
Be-Lo Stores, 
supra at 14. The threat of plant closure, wh
ich was made to all, or virtu-
ally all, the employees in the bargaining unit by company 

President Swiderski and reinforced
 on at least several occasions 
by Operations Manager Schneid
ewend is considered by the 
Board to be a ﬁhallmarkﬂ violat
ion which supports the issuance of a bargaining order in the absence of significant mitigating 
circumstances, 
Highland Plastics, Inc., 256 NLRB 146, 147 (1981); Eddyleon Chocolate Co., 
301 NLRB 887, 891 (1991).  
The fact that this threat was made by the two highest company 
officials, who still run TRS™ operation at Willow Springs to the 
entire 25-member bargaining unit makes it very unlikely that 
the effects of this threat can be 
erased by ﬁtraditionalﬂ remedies 
and that a fair rerun can be conducted. 
Moreover, the discharge of th
e principal union advocate two 
days after the election by these officials makes it more unlikely 

that a fair rerun election can be held.  Although several of the 
employees who worked at Willow Springs in January 1997 
have left the facility, the circumstances of Monreal™s discharge 
are likely to become the lore of the shop. Monreal™s success in 
obtaining redress of his discharge,
 after a significant passage of 
time, is not likely to give current employees any confidence 

that they can avoid retaliation if they campaign for and vote for 
the Union.  For the reasons above
, I conclude that the chances 
of a free and fair rerun election is
 very slight and that the issu-
ance of a bargaining order is therefore warranted.
17 CONCLUSIONS OF 
LAW 1.  By threatening to close its facility, and by coercively in-
terrogating employees about their support for the Union, Re-
spondent has engaged in unfair 
labor practices affecting com-merce within the meaning of S
ection 8(a)(1) and Section 2(6) 
and (7) of the Act. 
2.  By refusing to recognize and bargain collectively with the 
Union, Respondent violated Section 8(a)(1) and (5) and Section 
2(6) and (7) of the Act.. 
3.  By discriminatorily disc
harging Edward Monreal, the Re-
spondent has violated Section (8)(
a)(1) and (3) and Section 2(6) 
and (7) of the Act. 
4.  The Union™s Objections 1, 
2 and 3, parallel the unfair la-
bor practice conclusions set forth 
above and must be sustained. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
                                                          
 17 In its brief, the General Counsel argues that a fair rerun is also un-
likely because TRS implemented a 4
01(k) plan in May 1997, while the 
Union™s objections to the election were pending, and because wage 
increases and other benefits were given to certain bargaining unit mem-
bers since January 1997.  Although 
the implementation of the 401(k) 
plan while the objections were pending 
is suspicious, it is not alleged as 
a violation of the Act in the complaint.
  Due to this fact it would violate 
Respondent™s due process rights to rely on the evidence regarding the 

401(k) plan and other poste
lection benefits in determining the propriety 
of a bargaining order.  It may well
 be that Respondent could have of-
fered evidence that would have rebu
tted any inference of illegality in these transactions.  TRANSPORTATION REPAIR & SERVICE 115desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged Edward 
Montreal, it must offer him reinstatement and make him whole 
for any loss of earnings and other benefits, computed on a quar-
terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 